Exhibit 10.1




/$ParticipantName$/
Knight-Swift Transportation Holdings Inc.
20002 North 19th Avenue
Phoenix, Arizona 85027


Re:
Knight-Swift Transportation Holdings Inc.: Restricted Stock Unit (Time Vested)
Grant Agreement



Dear /$ParticipantName$/:


The Compensation Committee (the “Committee”) of the Board of Directors of
Knight-Swift Transportation Holdings Inc. (the “Company”) has awarded you, as of
the date of this letter (the “Grant Date”), a Restricted Stock Unit grant (the
“Grant”). The Grant entitles you to receive a maximum of /$AwardsGranted$/
shares of the Company’s voting Class A common stock (the “Stock”), par value
$0.01 per share (the “Stock Award”) to be issued when and as provided by this
Restricted Stock Unit Grant Agreement (this “Agreement”). This Grant is made
pursuant to the authority of the Company’s Amended and Restated 2014 Omnibus
Incentive Plan, as amended (the “Plan”). This Grant is made subject to the terms
and conditions of this Agreement and the Plan. In this Agreement, the Company is
sometimes referred to as “we” or “us,” and includes any subsidiaries of the
Company in which the Company holds an equity or voting interest of fifty percent
(50%) or more. Terms used in this Agreement that are defined in the Plan have
the same meaning as stated in the Plan.


1.Grant of Restricted Stock Units. The Grant is made to you as part of your
compensation and is payable to you in accordance with this Agreement, and in the
expectation that until such time as this Grant is fully vested, you will
continue to perform services for the Company as its director, employee, or
consultant. You will receive no fractional shares. Under this Grant you will be
issued that number of shares of Stock, not to exceed the total Stock Award, that
is determined by the vesting schedule set forth below in Section 2. Stock will
be issued to you within 30 days of your Vesting Date, as reflected in the
schedule set forth below. No shares of Stock will be issued to you for any
portion of the Stock Award that is not vested. Except as set forth in this
Agreement, this Grant may not be settled in cash. In no event will you be issued
more shares than your Stock Award, but the number of shares of your Stock Award
is subject to automatic adjustment for stock dividends, stock splits, reverse
stock splits, reorganizations, or reclassifications, as provided in Section 6.2
of the Plan.


2.Vesting Schedule. Below is the vesting schedule for this Grant. Your Stock
Award will become vested and non-forfeitable as of the Vesting Date in the
quantities set forth in the following schedule (“Vested Amount”) for any vesting
year you complete while you are associated with the Company as an employee,
director or under a consulting contract with the Company as of the Vesting Date.
You will not be credited with any fractional vesting years.
/$VestingSchedule$/


Your Stock Award will become fully vested and non-forfeitable upon your death or
disability (as such term is defined in the Plan), or at such time as your Vested
Amount equals the


1

--------------------------------------------------------------------------------




amount of the Stock Award specified in the introductory paragraph. Your Stock
Award will also become fully vested and non-forfeitable if: (i) you retire after
you are 65 years of age or older; or (ii) you retire with the approval of the
Committee before the age of 65.


If you experience a Separation from Service from the Company for any reason, the
portion of your Stock Award that is not vested, and any related declared and
accrued but undistributed Dividend Equivalent (as defined in Section 5, below),
will be automatically forfeited. For purposes of this Agreement, “Separation
from Service” means (i) the termination of your employment with the Company with
or without cause by you or the Company; or (ii) a permanent reduction in the
level of bona fide services you provide to the Company to an amount less than
fifty percent (50%) of the average level of bona fide services you provided to
the Company in the preceding thirty-six months (calculated in accordance with
Treas. Reg. § 1.409A1-(h)(1)(ii)).


3.Book Entry Form. The Stock will be issued to you in book entry form
(non-certificated). Stock will be treated as issued and outstanding only as it
is actually issued. No Stock will be issued to you until you have accrued a
Vested Amount on the respective Vesting Date. Any Stock issued may be subject to
other limitations as either the Plan or the law may require.
4.No Voting Rights. You have no voting rights until your Stock is issued to you.
A Restricted Stock Unit has no voting rights.


5.Dividend Equivalents. Until Stock is issued to you, you will receive no
dividends. However, you will accrue a Dividend Equivalent for the number of
shares of Stock that constitutes your Stock Award. For each share of Stock
subject to your Stock Award, the Company will accrue on its books, from the
Grant Date until paid, an amount equal to the dividends that would have been
paid on those shares of Stock, if the Stock had been issued and outstanding from
the Grant Date (the “Dividend Equivalent”). As your Stock Award vests, you will
be paid by the Company, simultaneously, cash in an amount equal to the Dividend
Equivalent you have accrued through the date the vested Stock is issued to you.
Any Dividend Equivalent attributable to any portion of a Stock Award that is
forfeited will also be forfeited, when your Stock is forfeited. Your Dividend
Equivalent will be paid to you not later than the date your Stock is issued to
you. You have no right to elect to defer payment of any Dividend Equivalent.


6.Termination Date of Grant. Subject to the limitations of Section 15 and except
as otherwise provided herein, this Grant shall terminate upon the earlier of the
date of your Separation from Service or the date your Vested Amount equals the
amount of the Stock Award in the introductory paragraph.


7.Tax Treatment. As the Stock Award vests, you will recognize ordinary income
for the value of the Stock issued to you. The value of the Stock is the fair
market value, which is based on the closing market price the day the Stock
vests. If the day of vesting falls on a weekend or on a holiday, the fair market
value will be based on the closing market price of the business day immediately
prior to the day of vesting. By accepting the Grant, you accept responsibility
for any income tax withholding or other taxes imposed on you by virtue of the
issuance of the Grant. The Company has the right to reduce the total number of
shares of Stock and the Dividend Equivalent distributed to you by the amount of
any federal or state taxes (including, without limitation, FICA,


2

--------------------------------------------------------------------------------




FUTA, and Medicare) the Company is obligated to withhold and pay, and you hereby
authorize the Company to reduce the number of shares of Stock and of Dividend
Equivalent payable to you by the amount of any federal or state tax the Company
is required to withhold and pay. The Committee through a resolution adopted on
the Grant Date has authorized the Company to withhold a portion of your Stock to
pay the taxes attributable to your vested Stock Award.


8.Non-Compete and Non-Solicitation Agreement.


(a)    This Grant has been made to you because you have been retained by the
Company in a position of trust and confidence and to induce you to continue to
contribute to the results of the Company’s operations. In consideration for the
issuance of this Grant (and the Company’s agreement to allow you to become a
shareholder of the Company), you agree that you will not directly compete with
the Company for six (6) months after your Separation from Service (the
“Non-Compete Period”), without first obtaining the Company’s prior written
consent, which consent the Company may, in its reasonable discretion, withhold.
For this purpose, you will be considered to be directly competing with the
Company if you are engaged in any of the activities described in clauses (b)(i),
(ii) or (iii) below. The consideration for this six (6) month non-compete
agreement is the issuance of this Grant.


(b)    You will be considered as directly competing with the Company if at any
time during the Non-Compete Period you: (i) are employed by, contract with, or
obtain an interest as an owner, shareholder, partner, limited partner or member
in, any business or corporation that competes directly with the Company (as such
direct competition is defined below), but excluding an investment of one percent
(1%) or less in any publicly traded company; (ii) on your own behalf, or on
behalf of any other person with whom you may be employed, you solicit or divert
from the Company the business of any person who is either a customer of the
Company during your employment or is identified in the Company’s confidential
business records as a potential customer of the Company; or (iii) solicit,
divert or encourage any person who is an employee of the Company to leave
employment and to become employed by a person who directly competes with the
Company. For purposes of this Section 8, you (x) will be considered to be in
direct competition with the Company and (y) a person, business or corporation
will be considered a direct competitor of the Company, if either you or it is
engaged in a truckload business (dry van, refrigerated, brokerage, drayage,
intermodal, logistics, or any combination thereof) that conducts significant
operations in the same traffic lanes in which the Company operates, or in which
the Company has internally identified as a planned area of operation or
expansion of its business as of the date of your Separation from Service.
(c)    By accepting this Grant, you agree that the foregoing non-competition
provisions are reasonable and that you are being compensated for your agreement
not to compete. If you violate this Agreement during the Non-Compete Period, you
agree to pay the Company, upon demand, an amount equal to 60% of the value
realized by you under this Grant, disregarding the amount of any federal or
state taxes you paid (the “Repayment Amount”). Upon paying the Company the
Repayment Amount, your obligations to the Company under Section 8(b) shall be
deemed to be satisfied. You agree that the Repayment Amount is reasonable and is
intended to return to the Company a portion of the compensation paid to you in
consideration for your agreement to continue


3

--------------------------------------------------------------------------------




with the Company and not to compete with the Company if you leave, except on the
terms of this Agreement, after you have received the Stock Award made here.


(d)    The Company shall have the right to extend the Non-Compete Period for up
to an additional twelve (12) months beyond the completion of your initial
Non-Compete Period (the “Extended Non-Compete Period”). If the Company elects to
extend the Non-Compete Period, it will notify you in writing of such fact not
later than the thirtieth (30th) day prior to the expiration of the initial
Non-Compete Period. By accepting this Grant, you agree to accept and abide by
the Company’s election. If the Company elects to extend the Non-Compete Period,
you agree not to work for any direct competitor of the Company (as defined in
Section 8(b)) during the Extended Non-Compete Period, and the Company agrees to
pay you, during the Extended Non-Compete Period, an amount equal to your monthly
base salary or monthly base consulting fee, as applicable, in effect as of the
date of your Separation from Service. Payment for any partial month will be
prorated. Payment of your base salary or consulting fee during the Extended
Non-Compete Period will be made at the same times and in the same amounts that
such amounts were paid to you while you were in the service of the Company. If
the Company elects to extend the Non-Compete Period, any monies you earn from
any other work, whether as an employee or as an independent contractor, will
reduce, dollar for dollar, the amount that the Company is obligated to pay you.
Payments made by the Company under this Section 8(d) are made for the extension
of the non-compete covenant and do not render you either an employee of, or a
consultant to, the Company.


9.Compliance with Securities Laws; Share Restrictions.


(a)    So long as you are serving as an employee of the Company, you may not
sell any shares of the Stock except in accordance with all applicable federal
and state securities laws and the applicable policies of the Company regarding
the sale, ownership and retention of the Company’s securities by insiders,
executives, and employees. The Company has filed a registration statement with
the United States Securities and Exchange Commission (the “SEC”) covering the
Grant (and the Stock subject to the Grant) issued pursuant to the Plan. So long
as that registration statement is in effect, Stock issued pursuant to the Plan
will not be restricted as to transfer. The Company does not provide any
assurance that any registration statement will continue to be maintained in
effect with respect to the Stock. If for any reason, a registration statement is
not in effect with respect to the Stock, the Stock may not be sold or
transferred except in compliance with applicable securities laws.


(b)    This Grant is subject to any claw-back policy adopted by the Company for
incentive-based compensation (the “Clawback Policy”), as required by Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act. The Clawback
Policy, as it exists from time to time, is incorporated by reference into this
Agreement. If there is any conflict between the provisions of this Agreement and
the Clawback Policy, the Clawback Policy shall control.


10.Risks. By accepting this Grant, you acknowledge that the value of the Stock
may be adversely affected by changes in the United States’ economy; changes in
the Company’s profitability, financial condition, business or properties; a
reduction in the Company’s growth rate; competition from other truckload
carriers; and other risk factors that are described more particularly in the
Company’s most recent Annual Report on Form 10-K and in its reports on Forms
10-Q and 8-K.


4

--------------------------------------------------------------------------------




The Company does not promise you that the value of the Stock will rise or that
the Company will continue to grow or be profitable.


11.Access to Information. With respect to this Grant, you acknowledge that you
have reviewed a copy of the Plan available at
http://investor.knight-swift.com/corporate-governance/equity, and that the
Company has delivered to you, or has provided to you through on-line access, for
your examination copies of its reports filed on Forms 8-K, 10-Q and 10-K and any
proxy or shareholder information materials filed with the SEC and available
through EDGAR. These materials may also be accessed on the Company’s website at
http://investor.knight-swift.com. A copy of these materials will be provided to
you if you request them in writing from the Company.


12.Successors. This Agreement is binding on you, your spouse and any successors
or assigns.


13.Arbitration of Disputes. We agree that the Federal Arbitration Act shall
apply to and govern the arbitration provisions of this Agreement. Any disputes
between or among us with respect to the terms of this Agreement or the rights of
either of us under this Agreement, shall be subject to the arbitration
procedures specified in the Revised Arizona Arbitration Act (“RAAA”), but only
to the extent not inconsistent with the Federal Arbitration Act. Arbitration
will occur in Phoenix, Arizona. Judgment on any arbitration award may be entered
in any court having jurisdiction. A single arbitrator shall have the power to
render a maximum award of $500,000. If you or we assert a claim in excess of
$500,000, the matter may be heard by a single arbitrator, but either of us may
request that the arbitration be heard by a panel of three arbitrators and, if so
requested, the arbitration decision shall be made by a majority of the three
arbitrators. In the event that the selected arbitrator(s) finds any term or
clause in this Agreement to be invalid, unenforceable, or illegal, the same will
not have any impact, whatsoever, on other terms or clauses in the Agreement or
the entire Agreement. The Company shall pay the costs of arbitration, but if the
Company is the prevailing party in the arbitration, the Company shall have the
right to recover from you all costs of arbitration. EACH OF THE PARTIES
EXPRESSLY AGREES TO ARBITRATION AND WAIVES ANY RIGHT TO TRIAL BY JURY ANY PARTY
MAY HAVE. In consideration of this Grant, you agree not to bring any class
action or any arbitration class action against the Company. Nothing in this
Agreement limits or restricts any self-help remedy, including, without
limitation, any right of offset a party may have. The person prevailing in any
arbitration is entitled to payment of all legal fees and costs and all costs of
arbitration, regardless of whether such costs are recoverable under applicable
law. In the event of any conflict between the arbitration procedures specified
in this Agreement and the RAAA, this Agreement shall control.


14.WAIVER OF CERTAIN CLAIMS. BY EXECUTING THIS AGREEMENT AND ACCEPTING THIS
GRANT, YOU AGREE THAT ANY CLAIM YOU MAY HAVE AGAINST THE COMPANY WITH RESPECT TO
THIS GRANT OR THE STOCK SUBJECT TO THE GRANT (OTHER THAN A CLAIM FOR THE
CONTRACTUAL BREACH OF THIS AGREEMENT OR THE PLAN, WHICH MUST BE BROUGHT WITHIN
ONE YEAR OF THE DATE SUCH BREACH OCCURS) MUST BE ASSERTED NOT LATER THAN ONE
YEAR FOLLOWING THE DATE OF THIS GRANT, AND THAT NO CLAIMS (OTHER THAN FOR BREACH
OF CONTRACT) MAY BE BROUGHT AFTER THAT PERIOD. YOU VOLUNTARILY AND KNOWINGLY
WAIVE ANY LONGER STATUTE OF LIMITATIONS IN


5

--------------------------------------------------------------------------------




CONSIDERATION OF THIS GRANT. IN ADDITION, YOU AND THE COMPANY AGREE THAT ANY
CLAIM MADE UNDER THIS AGREEMENT OR THE PLAN, OR ARISING FROM OR IN CONNECTION
WITH ANY STOCK GRANTED PURSUANT TO THIS AGREEMENT OR THE PLAN, SHALL BE LIMITED
TO ACTUAL ECONOMIC DAMAGES, AND THE RECOVERY OF ATTORNEYS’ FEES AND COSTS OF
COURT. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO RESCISSION OR ANY
RIGHT TO CLAIM OR RECOVER TREBLE DAMAGES, PUNITIVE DAMAGES, OR EXEMPLARY
DAMAGES, WHETHER SUCH RIGHTS ARE GRANTED BY STATUTE OR UNDER COMMON LAW, IS
HEREBY WAIVED AND RELEASED. EACH PARTY AGREES AND ACKNOWLEDGES THAT THE WAIVER
AND RELEASE OF SUCH RIGHTS IS VOLUNTARY AND KNOWING AND THAT EACH PARTY HAS
RECEIVED, UNDER THIS AGREEMENT, FULL AND ADEQUATE CONSIDERATION FOR SUCH WAIVER.


15.Survival. The provisions of Sections 8, 9, and 12 through 20 shall survive
the termination of this Grant and of this Agreement.
16.Rights Non-Transferable. Neither this Agreement nor your rights hereunder are
transferable, except by Last Will and Testament, Revocable Trust or Testamentary
Trust, or by the law of descent and distribution.
17.Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon you, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Grant.


18.Construction. It is the intent of the Company and you that the Stock subject
to this Grant is to be treated as “nonvested shares” within the meaning of
Financial Accounting Standards Board ASC Topic 718, and the Stock is subject to
being earned by you only if you continue to provide the Company with your
services until this Grant terminates.


19.Governing Law. This Agreement is subject to, and is to be construed in
accordance with, the laws of the State of Delaware.


20.Acceptance. You are required by the on-line system to accept or reject the
Grant and this Agreement. If you fail to affirmatively accept or reject through
the on-line system within five (5) business days after receipt of this Grant,
then by continuing to serve as a director of, in employment with, or as a
consultant for the Company, you will be deemed to have accepted and agreed to
the terms and conditions set forth in this Agreement and deemed to have
acknowledged receipt of a copy of the Plan.




6

--------------------------------------------------------------------------------




Sincerely,


KNIGHT-SWIFT TRANSPORTATION HOLDINGS INC., a Delaware corporation
By:
    


7